PER CURIAM.
This is an appeal from a judgment and sentence imposed upon the appellant pursuant to a plea of guilty. Appellant’s court appointed counsel has filed an Anders1 motion and brief requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On May 1, 1980, this court gave appellant thirty (30) days within which to file a brief in his own behalf. No such brief has been filed. The court has reviewed counsel’s brief and the record herein and no reversible error appears. Any question of the knowing and voluntary nature of the plea should be presented to the court in a 3.850 motion. The motion of the Public Defender to withdraw is hereby granted, and this appeal dismissed.
ORFINGER, SHARP and COWART, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1509, 12 L.Ed.2d 723 (1967).